  Case 2:20-cv-11258-FMO-AFM Document 12 Filed 01/07/21 Page 1 of 4 Page ID #:72

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.           CV 20-11258 FMO (AFMx)                                 Date   January 7, 2021
 Title              Shurla Cayer Cloud v. DePuy Synthes, Inc., et al.




 Present: The Honorable             Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                    None                           None
                Deputy Clerk                      Court Reporter / Recorder                Tape No.
                Attorney Present for Plaintiff:                    Attorney Present for Defendant:
                        None Present                                       None Present
 Proceedings:                (In Chambers) Order Remanding Action

       On November 14, 2020, Shurla Cayer Cloud (“plaintiff”) filed a Complaint in the Los
Angeles County Superior Court against DePuy Synthes, Inc. (“DePuy Inc.”), Johnson & Johnson
(“Johnson”), Synthes USA Products, LLC (“Synthes”), DePuy Synthes Sales, Inc. (“DS Sales”),
and DePuy Synthes Products, Inc. (“DS Products”) (collectively “defendants”), asserting state law
general negligence and products liability claims. (See Dkt. 1, Notice of Removal (“NOR”) at ¶ 1);
(Dkt. 1-2, Exh. A (“Complaint”) at ECF 12-19). On December 11, 2020, defendants removed that
action on diversity jurisdiction grounds pursuant to 28 U.S.C. § 1332. (See Dkt. 1, NOR at ¶ 3).
Having reviewed the pleadings, the court hereby remands this action to state court for lack of
subject matter jurisdiction. See 28 U.S.C. § 1447(c).

                                             LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction. They possess only that power authorized
by Constitution and statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377, 114
S.Ct. 1673, 1675 (1994). The courts are presumed to lack jurisdiction unless the contrary appears
affirmatively from the record. See DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 342 n. 3, 126
S.Ct. 1854, 1861 n. 3 (2006). Federal courts have a duty to examine jurisdiction sua sponte
before proceeding to the merits of a case, see Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574,
583, 119 S.Ct. 1563, 1569 (1999), “even in the absence of a challenge from any party.” Arbaugh
v. Y&H Corp., 546 U.S. 500, 514, 126 S.Ct. 1235, 1244 (2006).

        “Under the plain terms of § 1441(a), in order properly to remove [an] action pursuant to that
provision, [the removing defendant] must demonstrate that original subject-matter jurisdiction lies
in the federal courts.” Syngenta Crop Prot., Inc. v. Henson, 537 U.S. 28, 33, 123 S.Ct. 366, 370
(2002); Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006) (per curiam)
(noting the “longstanding, near-canonical rule that the burden on removal rests with the removing
defendant”); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (“The strong presumption
against removal jurisdiction means that the defendant always has the burden of establishing that
removal is proper.”) (internal quotation marks omitted). If there is any doubt regarding the
existence of subject matter jurisdiction, the court must resolve those doubts in favor of remanding
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                Page 1 of 4
  Case 2:20-cv-11258-FMO-AFM Document 12 Filed 01/07/21 Page 2 of 4 Page ID #:73

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.         CV 20-11258 FMO (AFMx)                                Date    January 7, 2021
 Title            Shurla Cayer Cloud v. DePuy Synthes, Inc., et al.

the action to state court.1 See Gaus, 980 F.2d at 566 (“Federal jurisdiction must be rejected if
there is any doubt as to the right of removal in the first instance.”).

                                              DISCUSSION

       The court’s review of the NOR and the attached Complaint makes clear that this court does
not have subject matter jurisdiction over the instant matter. In other words, plaintiff could not have
originally brought this action in federal court, as plaintiff does not competently allege facts
supplying diversity jurisdiction.2 Therefore, removal was improper. See 28 U.S.C. § 1441(a);
Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S.Ct. 2425, 2429 (1987) (“Only state-court
actions that originally could have been filed in federal court may be removed to federal court by
the defendant.”).

        When federal subject matter jurisdiction is predicated on diversity of citizenship, complete
diversity must exist between the opposing parties, and the amount in controversy must exceed
$75,000. See 28 U.S.C. § 1332;3 Caterpillar Inc. v. Lewis, 519 U.S. 61, 68, 117 S.Ct. 467, 472
(1996) (stating that the diversity jurisdiction statute “applies only to cases in which the citizenship
of each plaintiff is diverse from the citizenship of each defendant”). Defendants bear the burden
of proving by a preponderance of the evidence that the amount in controversy meets the
jurisdictional threshold. See Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004);
Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (per curiam)
(“Where it is not facially evident from the complaint that more than $75,000 is in controversy, the
removing party must prove, by a preponderance of the evidence, that the amount in controversy
meets the jurisdictional threshold. Where doubt regarding the right to removal exists, a case
should be remanded to state court.”) (footnote omitted).

      Here, there is no basis for diversity jurisdiction because defendants have failed to show that
the parties are diverse and that the amount in controversy exceeds the diversity jurisdiction
threshold of $75,000. (See, generally, Dkt. 1, NOR). With respect to diversity of citizenship,
defendants contend that complete diversity exists because plaintiff is a citizen of California, (see


         1
         An “antiremoval presumption” does not exist in cases removed pursuant to the Class
Action Fairness Act (“CAFA”), 28 U.S.C. § 1332(d). See Dart Cherokee Basin Operating Co., LLC
v. Owens, 574 U.S. 81, 89, 135 S.Ct. 547, 554 (2014).
         2
             Defendants seek only to invoke the court’s diversity jurisdiction. (See, generally, Dkt. 1,
NOR).
         3
         In relevant part, 28 U.S.C. § 1332(a) provides that a district court has diversity jurisdiction
“where the matter in controversy exceeds the sum or value of $75,000, . . . and is between . . .
citizens of different States” or “citizens of a State and citizens or subjects of a foreign state[.]” 28
U.S.C. §§ 1332(a)(1)-(2).
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 2 of 4
  Case 2:20-cv-11258-FMO-AFM Document 12 Filed 01/07/21 Page 3 of 4 Page ID #:74

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-11258 FMO (AFMx)                                Date    January 7, 2021
 Title          Shurla Cayer Cloud v. DePuy Synthes, Inc., et al.

id. at ¶ 8a), and defendants are not. (See id. at ¶¶ 8b-f).

          Limited liability companies (“LLCs”) are treated like partnerships rather than corporations
for the purpose of determining citizenship, and are deemed “a citizen of every state of which its
owners/members are citizens.” Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
(9th Cir. 2006); see Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 569, 124 S.Ct. 1920,
1923 (2004) (“[A] partnership . . . is a citizen of each State or foreign country of which any of its
partners is a citizen.”). “There is no such thing as ‘a [state name] limited partnership’ for purposes
of . . . diversity jurisdiction. There are only partners, each of which has one or more citizenships.”
Hart v. Terminex Int’l, 336 F.3d 541, 544 (7th Cir. 2003) (internal quotation marks omitted).
Moreover, “[a]n LLC’s principal place of business [or] state of organization is irrelevant” for
purposes of diversity jurisdiction. See Buschman v. Anesthesia Business Consultants LLC, 42
F.Supp.3d 1244, 1248 (N.D. Cal. 2014); Tele Munchen Fernseh GMBH & Co
Produktionsgesellschaft v. Alliance Atlantis Int’l Distribution, LLC, 2013 WL 6055328, *4 (C.D. Cal.
2013) (“As a limited liability company, [defendant]’s principal place of business is irrelevant for
purposes of diversity jurisdiction.”). If a member of an LLC is a corporation, then the state of that
member’s incorporation and its principal place of business must be shown.

       Defendants contend that Synthes, an LLC, “is incorporated in Delaware with its principal
place of business in Indiana and is therefore considered a citizen of Indiana for purposes of
diversity jurisdiction.” (Dkt. 1, NOR at ¶ 8d). However, defendants improperly rely on the standard
applicable to corporations despite the fact that Synthes is a limited liability company. (See id.).
In short, they have failed to show that complete diversity of the parties exists.

         With respect to the amount in controversy, the amount of damages plaintiff seeks cannot
be determined from the Complaint, as the Complaint does not set forth a specific amount, (see,
generally, Dkt. 1-2, Exh. A, Complaint), and defendants do not point to any such claim or request
for relief. (See, generally, Dkt. 1, NOR). Indeed, defendants do not even attempt to show that the
amount in controversy exceeds the jurisdictional threshold, and appear instead to rely solely on
plaintiff’s claims as proof, ipso facto, that the amount plaintiff seeks would meet the amount in
controversy requirement. (See id. at ¶¶ 13-15). In other words, defendants did not satisfy their
burden of setting forth facts supporting their assertion that the amount in controversy exceeds the
jurisdictional threshold. See 28 U.S.C. 1332(a); Gaus, 980 F.2d at 567 (remanding for lack of
diversity jurisdiction where defendant “offered no facts whatsoever. . . . [to] overcome[ ] the strong
presumption against removal jurisdiction, [and did not] satisf[y] [defendant’s] burden of setting forth
. . . the underlying facts supporting its assertion that the amount in controversy exceeds
[$75,000].”) (internal quotation marks omitted) (emphasis in original).

       In sum, given that any doubt regarding the existence of subject matter jurisdiction must be
resolved in favor of remanding the action, see Gaus, 980 F.2d at 566, the court is not persuaded,
under the circumstances here, that defendants have met their burden of showing that the parties
are diverse and of proving by a preponderance of the evidence that the amount in controversy
meets the jurisdictional threshold. See Matheson, 319 F.3d at 1090 (“Where it is not facially
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 3 of 4
  Case 2:20-cv-11258-FMO-AFM Document 12 Filed 01/07/21 Page 4 of 4 Page ID #:75

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-11258 FMO (AFMx)                               Date     January 7, 2021
 Title          Shurla Cayer Cloud v. DePuy Synthes, Inc., et al.

evident from the complaint that more than $75,000 is in controversy, the removing party must
prove, by a preponderance of the evidence, that the amount in controversy meets the jurisdictional
threshold. Where doubt regarding the right to removal exists, a case should be remanded to state
court.”) (footnote omitted); Valdez, 372 F.3d at 1117 (same).

     This order is not intended for publication. Nor is it intended to be included in or
submitted to any online service such as Westlaw or Lexis.

                                           CONCLUSION

         Based on the foregoing, IT IS ORDERED that:

       1. The above-captioned action shall be remanded to the Superior Court of the State of
California for the County of Los Angeles, for lack of subject matter jurisdiction pursuant to 28
U.S.C. § 1447(c).

         2. The Clerk shall send a certified copy of this Order to the state court.

         3. Any pending motion is denied as moot.

                                                       Initials of Preparer           vdr




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                             Page 4 of 4
